 



Exhibit 10.17 — Amendment to Custodian Agreement
AMENDMENT TO CUSTODIAN AGREEMENT
This Amendment to the Custodian Agreement is dated as of April 23, 2006 by and
between U.S. Global Investors Funds, a Massachusetts business trust, on behalf
of each of the portfolios listed on Appendix C to the Custodian Agreement (the
“Fund”) and attached hereto and Brown Brothers Harriman & Co., a limited
partnership organized under the laws of the State of New York (“BBH”) (the Fund
and BBH collectively known as the “Parties”).
Whereas pursuant to a Custodian Agreement dated as of November 1, 1997, by and
between the Fund and BBH, as amended to date (the “Agreement”) the latter has
been appointed (i) custodian, (ii) administrator, and (iii) fund accounting
agent;
Whereas the Parties have agreed to make certain modifications to the Agreement
in order to update and amend the administrative services to be provided by BBH;
Now therefore, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the parties hereby agree to amend the Agreement as
follows:
I. Amendment to the Agreement
1. The Agreement is hereby amended by deleting the second paragraph of
Section 8.5 in its entirety and substituting therefor with the following:
          “In computing the net asset value, the Custodian may rely upon any
information furnished by Proper Instructions, including without limitation any
information (1) as to accrual of liabilities of the Fund and as to liabilities
of the Fund not appearing on the books of account kept by the Custodian, (2) as
to the existence, status and proper treatment of reserves, if any, authorized by
the Fund, (3) as to the sources of quotations which BBH was authorized to rely
upon in computing the net asset value, including those listed in Appendix B,
(4) as to the fair value to be assigned to any securities or other property for
which price quotations are not readily available, and (5) as to the sources of
information with respect to “corporate actions” affecting portfolio securities
of the Fund, which sources BBH in its reasonable judgment shall have deemed
appropriate for such information. (Information as to “corporate actions” shall
include information as to dividends, distributions, stock splits, stock
dividends, rights offerings, conversions, exchanges, recapitalizations, mergers,
redemptions, calls, maturity dates and similar transactions, including the ex-
and record dates and the amounts or other terms thereof.) The Fund may instruct
the Custodian to utilize a particular source for the valuation of a specific
Security or other Property and the Custodian shall be protected in utilizing the
valuation provided by such source without further inquiry (save for its usual
and customary automated review of price disparities) in order to effect
calculation of the Fund’s net asset value. Notwithstanding anything in this
Agreement to the contrary, provided the Custodian shall perform its duties under
Sections 8.6(3) and 8.6(6) with reasonable care and diligence, the Custodian
shall not be responsible for the failure of the Fund or the Investment Adviser
to provide the Custodian with Proper Instructions regarding liabilities which
ought to be included in the calculation of the Fund’s net asset value.”
2. The Agreement is hereby amended by deleting Section 8.6 in its entirety and
substituting therefore with the following:
“8.6 Appointment as Administrator.
The Custodian is hereby appointed administrator of the Funds with responsibility
for performing the services set forth in this Section 8.6, subject to the
supervision and direction of the Trustees of the Funds, and subject to any
changes or modifications to such services that the Funds and Custodian shall
from time to time agree in writing. In performing its duties and obligations
hereunder, the Custodian shall act in accordance with the Funds’ Declaration of
Trust, By-laws (or comparable documents) and Prospectus and Statement of
Additional Information and with the Proper Instructions of its Trustees,
Treasurer and any other person reasonably believed by the Custodian to be
authorized to act on behalf of the Funds. It is agreed and understood, however,
that the Custodian shall not be responsible for compliance of any Fund’s

80



--------------------------------------------------------------------------------



 



investments with any applicable documents, laws or regulations, or for losses,
costs or expenses arising out of such Fund’s failure to comply with said
documents, laws, regulations, or for losses, costs, or expenses arising out of
the Fund’s failure or inability to correct any non-compliance therewith and
shall be protected in acting on any direction from the Funds’ Investment
Advisor, Trustees, Treasurer and any other person reasonably believe by the
Custodian to be authorized to act on behalf of the Funds.
(1) Shareholder Reports. The Custodian shall accumulate information for and
prepare one annual and one semi-annual shareholder report for the Funds per
fiscal year, such preparation includes but is not limited to, the coordination
of all printer and author edits, the review of printer drafts and the
coordination of the audit of the Funds by its independent public auditor (e.g.
manage open items lists, host weekly audit meeting, etc.)
(2) Regulatory Filings to the Securities and Exchange Commission. The Custodian
shall accumulate information for and prepare one annual report and one
semi-annual report on Form N-SAR, one first fiscal quarter report and one third
fiscal quarter report on Form N-Q and one annual Rule 24f-2 Notice for the
Funds, as requested by the Funds’ Treasurer. Upon acceptance of these reports by
each of the Funds, the Custodian shall edgarize and file such reports, including
the edgarizing and filing of any applicable executed officer certifications.
(3) Treasurer Support Services. The Custodian shall provide the following
support services to the Treasurer of the Funds:
a. Expenses. The Custodian shall prepare all expense invoices for authorization
by the Funds and shall process all such authorized expenses. The Custodian shall
review all contractual expenses of the Funds submitted by the Investment Advisor
prior to processing such expenses. The Custodian shall prepare and periodically
review the expense accruals for all fixed vendor expenses of the Funds.
b. Budgets. The Custodian shall prepare and provide an analysis of each Fund’s
budget at the end of each fiscal quarter, which shall include a review of each
Fund’s fixed expenses accruals and recommendations, if any, for budget
adjustments.
c. Monthly Expense Reports. The Custodian shall prepare and review Monthly
Expense Reports, which shall consist of for each Fund, (i) a reconciliation of
fund accounting monthly expenses to fund administration monthly expenses, (ii) a
basis point summary sheet, (iii) a cash disbursements journal, (iv) an expense
accrual analysis worksheet and (v) an average net assets worksheet.
d. Quarterly Reporting. In the Funds’ preparation of its quarterly reporting to
its Board of Trustees, the Custodian shall prepare various quarterly reports,
which shall consist of (i) a cost versus market value analysis for the
applicable portfolios listed on Appendix C attached hereto, (ii) an expense
ratio report, (iii) an exit fee calculation report and (iv) a portfolio turnover
calculation report and shall provide the broker reports that are electronically
downloaded from the Custodian’s accounting system and have been requested by the
Funds.
(4) Compliance Support. The Custodian shall perform, in accordance with
operating procedures as the Custodian and the Funds shall from time to time
agree in writing, administrative compliance monitoring of the Funds with respect
to the investment objectives, restrictions and policies set forth in (i) the
Fund’s current prospectus and statement of additional information provided by
the Funds, or otherwise available to the Custodian, (ii) the 1940 Act and
(iii) applicable IRS rules and regulations, using both manual compliance testing
and an automatic compliance system currently utilized by the Custodian through
an unaffiliated third party vendor. Any changes or modifications to the
administrative compliance monitoring provided by the Custodian shall be agreed
upon by the Funds and the Custodian in writing. In performing its compliance
monitoring services, the Custodian shall use post net asset value compliance
monitoring.
a. The Custodian and the Funds agreed that each shall promptly notify the other
of any possible non-compliance by the Funds of their investment restrictions and
policies.
b. The Custodian agrees that it shall provide the Investment Advisor with a
compliance summary report for the Funds for each fiscal month end.

81



--------------------------------------------------------------------------------



 



c. The Funds agree that they shall remain fully responsible for ensuring
compliance of the investments of the Funds with their investment restrictions
and policies and that assistance provided by the Custodian in monitoring
investment restrictions and policies shall not be deemed to be a delegation of
responsibility to the Custodian. In addition, the Funds agree that the Custodian
shall not be liable for the accuracy, completeness or use of any information or
data other compliance systems generate in connection with such administrative
compliance monitoring on any given date.
d. The Funds acknowledge that the compliance monitoring of the investments of
the Funds with respect to investment restrictions and policies is subject to
parameters that may vary over time and that may be beyond the control or
knowledge of the Custodian. Consequently, the results of the monitoring as
notified by the Custodian to the Funds are to be considered merely as an
indication of possible non-compliance with the investment restrictions and
policies of the Funds rather than an affirmative statement as to non-compliance
with the investment restrictions and policies. Moreover, the Custodian might not
detect a breach and consequently may not notify the Funds thereof if information
or data in its possession are inaccurate, incomplete or ambiguous.
(5) Performance Information. The Custodian shall prepare the Funds’ performance
analysis reports (including yield and total return information) calculated in
accordance with applicable U.S. securities laws and in reporting portfolio
holdings information to external databases as may reasonably be requested.
(6) Tax Reporting. The Custodian shall assist the Funds’ Treasurer in preparing
and reporting all required information under the Federal, state and applicable
local tax laws, which shall consist of preparing fiscal and excise tax
distribution calculations, preparing and filing federal, state and any local
income tax returns, including tax return extension requests, preparing
shareholder year end reporting statements, providing the appropriate amounts and
characterization of distributions declared during the calendar year for Forms
1099 reporting, periodically reviewing and determining the distributions to be
paid to shareholders, consulting with the Funds’ Treasurer regarding potential
passive foreign investment companies, and consulting with the Funds’ Treasurer
on various tax issues as they arise and with the Funds’ outside auditors, as
appropriate.
(7) Blue Sky Compliance. The Custodian shall select and monitor an independent
service supplier to provide for reasonable and necessary monitoring of
compliance with the securities regulations of the fifty states of the United
States on such terms as the Funds may direct, or in the absence of such
direction, as the Custodian shall reasonably deem appropriate, provided however,
that such arrangement shall require that such service supplier act with
reasonable care in the discharge of its duties. The Custodian shall deliver to
the Funds, or cause to be delivered to the Funds, regular reports and notices
with respect to blue sky compliance and shall be responsible to use reasonable
efforts to enforce the terms of the agreement with the service supplier on the
Funds’ behalf. The Funds shall be responsible to provide copies of its
prospectus and other relevant documents and information relating to the Funds as
may be reasonably required for the performance of state securities law
compliance.
(8) Other Assistance. The Custodian shall consult with and assist the Funds’
Treasurer, officers and Investment Advisor in such as other matters as the Funds
and the Custodian shall from time to time agree in writing.
3. The Amendment is hereby amended by deleting Section 12 in its entirety and
substituting therefore with the following:
“12. Compensation. The Fund shall pay the Custodian such fee for custody,
administrative and fund accounting services as set forth in that certain Fee
Agreement between the Fund and the Custodian dated as of June 2005, as may be
amended from time to time by the Custodian and the Fund. Such fee, together with
all out-of-pocket expenses for which the Custodian is to be reimbursed, shall be
billed to the Fund and be paid by cash or wire transfer to the Custodian.”
4. The Agreement is amended by replacing the existing Appendix B with the
attached Appendix B, which document shall list the sources of quotations
approved by the Parties to be used in computing the net asset value.

82



--------------------------------------------------------------------------------



 



5. The Agreement is further amended by replacing the existing Appendix C with
the attached Appendix C, which document shall list the funds served under the
Agreement.
II. Miscellaneous
1. As amended and appended hereby, all terms and provisions of the Agreement are
hereby ratified and affirmed as of the date hereof and are hereby extended to
give effect to the terms hereof.
2. Terms not otherwise defined herein shall have the definitions set forth in
the Agreement.
3. By signing below where indicated, the Fund hereby ratifies and affirms each
of the representations and warranties set forth in the Agreement and confirms
that each representation and warranty remains true and correct as of the date
hereof.
4. This Amendment, the Agreement and the other agreements, documents and
certificates referred to herein or therein constitute the entire understanding
of the parties with respect to the subject matter hereof and thereof and
supersede all prior or current understandings and agreements, whether written or
oral.
5. Upon receipt by BBH of a fully executed copy of this Amendment, this
Amendment shall be deemed to be executed as an instrument under seal and
governed by such laws as provided in Section 14.6 of the Agreement. This
Amendment may be executed in original counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
Amendment.

                      U.S. GLOBAL INVESTORS FUNDS   BROWN BROTHERS HARRIMAN &
CO. AS THE FUND   AS SERVICE PROVIDER
 
                   
By:
  /s/ Susan B. McGee
 
Name: Susan B. McGee       By:   /s/ James R. Kent
 
Name: James R. Kent    
 
  Title: Executive Vice President           Title: Managing Director    

83



--------------------------------------------------------------------------------



 



APPENDIX B
DATED AS OF MARCH 23, 2006
TO
CUSTODIAN AGREEMENT
WITH RESPECT TO
ADMINISTRATIVE AND FUND ACCOUNTING AGENCY SERVICES
THE FOLLOWING AUTHORIZED SOURCES ARE TO BE USED FOR PRICING:
AUTHORIZED SOURCES
BLOOMBERG
Fund Managers/Advisor
INTERACTIVE DATA CORPORATION
REPUTABLE BROKERS
REUTERS
SUBCUSTODIAN BANKS
TELEKURS
REPUTABLE FINANCIAL PUBLICATIONS
STOCK EXCHANGES
JJ KENNY
FRI CORPORATION
BRIDGE
ITG (effective September 8, 2005)
FOREIGN EXCHANGE QUOTATIONS
PRICES ARE RETRIEVED DAILY @ 12 PM EST
AUTHORIZED SOURCE:
REUTERS

                 
APPROVED:
  /s/ Susan B. McGee
 

 

 
 
5/25/06
 
                DATE    

84



--------------------------------------------------------------------------------



 



APPENDIX C
TO
ADMINISTRATIVE AND FUND ACCOUNTING AGENCY AGREEMENT
DATED AS OF MARCH 23, 2006
The following is a list of Investment Companies for which BBH shall perform
services under a Custodian Agreement dated as of November 1, 1997, as amended.
U.S. Global Investors Funds, a Massachusetts Business Trust on behalf of each of
the following series:
U.S. Treasury Securities Cash Fund
U.S. Government Securities Savings Fund
Near-Term Tax Free Fund
Tax Free Fund
All American Equity Fund
China Region Opportunity Fund
Global Resources Fund
World Previous Minerals Fund
Gold Shares Fund

85